EXHIBIT SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered into effective as of the 14th day of March, 2010, by and between MULTIMEDIA GAMES, INC., a Delaware corporation(the “Company”), and PATRICK RAMSEY (the “Executive”). WHEREAS, the Company and the Executive entered into that certain Executive Employment Agreement dated September 14,2008, and as amended December 31, 2008 (as amended, modified and supplemented from time to time, the “Employment Agreement”); and WHEREAS, the parties desire to amend the Employment Agreement pursuant to the terms conditions and conditions contained herein; NOW, THEREFORE, in consideration of the premises, the mutual covenants herein contained and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. Terms.Capitalized terms used herein and not otherwise defined herein (including, without limitation, in the language amendatory to the Employment Agreement) shall have the respective meanings given such terms in the Employment Agreement. 2. Section 1.2 entitled “Duties” shall be deleted in its entirety and replaced with the following paragraph: 1.2Duties.
